MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                FILED
      this Memorandum Decision shall not be                            May 16 2017, 9:53 am
      regarded as precedent or cited before any                             CLERK
      court except for the purpose of establishing                      Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Brandon E. Murphy                                       Curtis T. Hill, Jr.
      Muncie, Indiana                                         Attorney General of Indiana
                                                              Monika Prekopa Talbot
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Chantilly R. Harrell,                                   May 16, 2017
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              05A05-1606-CR-1510
              v.                                              Appeal from the
                                                              Blackford Superior Court
      State of Indiana,                                       The Honorable
      Appellee-Plaintiff.                                     John Nicholas Barry, Judge
                                                              Trial Court Cause No.
                                                              05D01-1512-F6-345



      Kirsch, Judge.


[1]   Chantilly R. Harrell brings this interlocutory appeal from the denial of her

      motion to suppress evidence. The State cross-appeals contending that the trial


      Court of Appeals of Indiana | Memorandum Decision 05A05-1606-CR-1510 | May 16, 2017       Page 1 of 9
      court erred in certifying the denial for interlocutory appeal because it was not

      timely filed.


[2]   We affirm.


                                    Facts and Procedural History
[3]   On November 25, 2015, at approximately 4:00 p.m., Officers Cody Crouse and

      Daniel Johnson of the Hartford City Police Department responded to a

      neighbor’s concerns of loud noise and an unresponsive female in a vehicle on

      Main Street in Hartford City, Indiana. There, they found Harrell in her

      driveway slumped over the center console in her vehicle. Harrell was not

      responsive when he tapped on the car window, and Officer Crouse opened the

      passenger’s side door to check on her. Officer Johnson roused her by calling

      her name, but she was disoriented and unsteady on her feet. She had also

      soiled her pants. The officers held Harrell in a standing position until

      paramedics arrived.1


[4]   Harrell refused medical treatment and requested to be allowed to go inside her

      home, but Emergency Medical Technicians insisted Harrell ride in an

      ambulance to the hospital pursuant to a policy that all patients showing “any

      level of intoxication . . . must be transported.” State’s Ex. 1. In addition, the




      1
       Because Harrell said that she had just picked up her child and there was no child in the vehicle, the officers
      entered her home without a warrant, to assure the safety of the child. They found only Harrell’s boyfriend.
      There is no evidence of further contact between the officers and anyone inside the home.

      Court of Appeals of Indiana | Memorandum Decision 05A05-1606-CR-1510 | May 16, 2017                  Page 2 of 9
      policy directed the technicians to “enlist the help of law enforcement whenever

      necessary.” Id.


[5]   At the hospital, Harrell became increasingly upset, made demeaning statements

      to law enforcement officers, and continued to refuse medical treatment. She

      was restrained to the bed by hospital personnel after she pulled on the privacy

      curtains and kicked a computer. Harrell continued to refuse care and was

      released by a physician at the hospital. She was then arrested for disorderly

      conduct for her disruptive behavior and loud comments. Harrell continued to

      resist and struck public safety officials when she was booked into the jail.


[6]   The State charged Harrell with Count I, Level 6 felony battery against a public

      safety official; Count II, Level 6 felony battery against a public safety official;

      Count III, Class A misdemeanor resisting law enforcement; and Count IV,

      Class B misdemeanor disorderly conduct. Harrell filed a motion to suppress,

      which the trial court denied.


[7]   On March 17, 2016, Harrell filed a motion to certify the trial court’s order for

      interlocutory appeal which the trial court denied. On May 16, 2016, Harrell

      filed a supplemental motion to suppress evidence. At the hearing on the

      motion, Harrell renewed her motion to certify the denial of the motion to

      suppress for interlocutory appeal, citing a recent case issued by the Court of

      Appeals of Indiana. On June 2, 2016, the trial court denied Harrell’s

      supplemental motion to suppress but certified the March 10, 2016 order




      Court of Appeals of Indiana | Memorandum Decision 05A05-1606-CR-1510 | May 16, 2017   Page 3 of 9
       denying Harrell’s Motion to Suppress for interlocutory appeal. This Court

       accepted jurisdiction over the interlocutory appeal on July 25, 2016.


                                   Discussion and Decision
                                  Certification for Interlocutory Appeal

[8]    The State contends that this court should not have accepted jurisdiction of the

       interlocutory appeal because the certification of the March 10th order was

       outside the thirty-day time limit permitted by Indiana Appellate Rule 14

       (B)(1)(a). Because it could be dispositive, we first address the State’s cross-

       appeal.


[9]    The State argues that the trial court erroneously granted the certification

       because, pursuant to Indiana Appellate Rule 14(B)(1)(a), a “motion requesting

       certification for an interlocutory order must be filed in the trial court within

       thirty (30) days after the date the interlocutory order is noted in the

       Chronological Case Summary unless the trial court, for good cause, permits a

       belated motion.” (Emphasis added).


[10]   The State argues that the “good cause” exception applies only to a belated

       motion, not to a supplemental motion. Here, the trial court did not permit a

       belated motion but certified the denial of the original motion to suppress.


[11]   The State cites an order in Lewis v. State, No. 45A03-1609-PC-2224, issued on

       October 25, 2016, in which this Court denied as untimely an interlocutory

       appeal in which the trial court originally denied the State’s motion to certify


       Court of Appeals of Indiana | Memorandum Decision 05A05-1606-CR-1510 | May 16, 2017   Page 4 of 9
       and later granted it after the State filed a motion to reconsider citing the lack of

       any other remedy should the case move forward. Citing to Appellate Rule

       14(B)(1)(e), the Court found that the order was certified for interlocutory appeal

       more than thirty days after the date of the order and, therefore, the motion to

       certify had already been deemed denied. Id. This Court denied the State’s

       motion to accept jurisdiction of the interlocutory appeal as untimely.


[12]   Here, the trial court denied Harrell’s original motion to suppress before our

       Supreme Court clarified the community caretaking function in M.O. v. State, 63
N.E.3d 329 (Ind. 2016) and Cruz-Salazar v. State, 63 N.E.3d 1055 (Ind. 2016).

       The trial court certified this issue for interlocutory appeal because it found

       “good cause” resulting from these decisions. A panel of this Court agreed and

       accepted this appeal. (Brown, J., and Garrard, Sr.J., concurring. Kirsch, J.,

       dissenting. July 25, 2016.) Accordingly, we will address the merits of this case.


                                    Denial of the Motion to Suppress

[13]   Our standard for reviewing the denial of a motion to suppress is well settled.

       J.B. v. State, 868 N.E.2d 1197, 1199 (Ind. Ct. App. 2007). We do not reweigh

       the evidence and consider conflicting evidence most favorable to the ruling. Id.

       at 1200. We must also consider uncontested evidence favorable to the

       defendant. Id. Furthermore, we defer to the trial court’s findings of fact unless

       they are clearly erroneous. Campos v. State, 885 N.E.2d 590, 596 (Ind. 2008).

       However, where the issue is the constitutionality of a search and seizure, a

       question of law is presented and must be reviewed de novo. Id.


       Court of Appeals of Indiana | Memorandum Decision 05A05-1606-CR-1510 | May 16, 2017   Page 5 of 9
[14]   Harrell contends that her detainment constituted such a seizure and was not

       protected by the community caretaking function of law enforcement.


[15]   Both parties agree that this issue can be decided based on our Supreme Court’s

       decisions in M.O. and Cruz-Salazar. In M.O., our Supreme Court stated that the

       community caretaking function “is a narrow exception to the privacy

       protections of the Fourth Amendment.” Killebrew v. State, 976 N.E.2d 775, 782

       (Ind. Ct. App. 2012), trans. denied. It considered whether the community

       caretaking function could justify law enforcement detention of M.O. where law

       enforcement had received a dispatch that a female was trapped under a BMW.

       Although neither the vehicle nor the female were there when officers arrived,

       they later observed a female in a BMW and pulled her over without observing a

       traffic infraction.


[16]   The United States Supreme Court has identified one such exception relevant to

       this matter: that the officer had “an objectively reasonable basis for believing

       that medical assistance was needed, or persons were in danger.” Katz v. United

       States, 389 U.S. 347, 331-32 (1967) (quoting Michigan v. Fisher, 558 U.S. 45, 49

       (2009) (internal quotations omitted)).


[17]   Indiana has codified the community caretaking function of the police with

       regard to individuals needing aid as follows:


               “A law enforcement officer, having reasonable grounds to believe
               that an individual has a mental illness, is either dangerous or
               gravely disabled, and is in immediate need of hospitalization and
               treatment, may . . . [a]pprehend and transport the individual to

       Court of Appeals of Indiana | Memorandum Decision 05A05-1606-CR-1510 | May 16, 2017   Page 6 of 9
               the nearest appropriate facility.”


       Ind. Code § 12-26-4-1.


[18]   In M.O., an officer responded to a report that a woman was trapped under her

       car. That report raised a reasonable concern that emergency medical assistance

       was needed and prompted further investigation. M.O., 63 N.E.3d at 333.

       However, the investigation did not objectively support that concern. M.O. was

       not under her vehicle or even at the gas station when the officers arrived. While

       it was not unreasonable for them to look for her, the officer noted that she

       operated her vehicle normally and was not observed committing any traffic

       infractions or criminal conduct.


[19]   Our Supreme Court stated that the test was objective and that the government

       must establish that the circumstances as they appeared at the moment would

       lead a reasonable, experienced law enforcement officer to believe that someone

       inside the vehicle required immediate assistance. Id. The Court concluded that

       the State had failed to carry its burden of showing that an exception to the

       warrant requirement of the Fourth Amendment justified the stop. Accordingly,

       the Court reversed M.O.’s conviction. Id.


[20]   In Cruz-Salazar, police received a report of a stationary vehicle that had been

       running for thirty minutes, in the early hours of a cold December morning. 63
N.E.3d at 1056. Our Supreme Court found that this alone was sufficiently

       unusual to merit further investigation, as it could be an indicator of distress. Id.

       Police arrived at the scene to find that Cruz–Salazar was at the wheel of the

       Court of Appeals of Indiana | Memorandum Decision 05A05-1606-CR-1510 | May 16, 2017   Page 7 of 9
       vehicle and was not responsive when an officer shined his flashlight through the

       windows or when he tapped on the window. Id. At that point, the officer had

       an objectively reasonable basis to open the door and check on Cruz–Salazar’s

       well-being. Id. The warrantless entry into Cruz–Salazar’s vehicle was

       permissible under the Fourth Amendment to the Federal Constitution and

       Article 1, Section 11 of the Indiana Constitution. Id. at 1056-57.


[21]   Here, the evidence here showed that when the police initially found Harrell, she

       was in an extremely intoxicated condition. She was slumped over the center

       console of her vehicle, with the engine running. When the officers eventually

       roused Harrell and opened her door, she almost fell out of the car. She was

       incoherent, had soiled her pants, was uncoordinated, and had trouble

       maintaining her balance. Harrell talked about having just picked up her child,

       but there was not a child anywhere around.


[22]   When the EMTs arrive to assist Harrell, she appeared to be confused, had an

       unsteady gait, incorrectly told the EMTs that it was July 4th when asked what

       the date was, smelled of alcohol, was belligerent, and yelled and screamed at

       the officers and the EMTs. It was the EMTs who decided to take Harrell to the

       hospital. The officers did not arrest Harrell, did not collect alcoholic beverage

       containers from her vehicle, and did not have her take a breathalyzer test. The

       only purpose behind transporting Harrell to the hospital was to determine if she

       needed further medical treatment. Harrell was in such a state of intoxication

       that the police could have been concerned that she had alcohol poisoning.

       Leaving Harrell at her own residence was not a reasonable alternative.

       Court of Appeals of Indiana | Memorandum Decision 05A05-1606-CR-1510 | May 16, 2017   Page 8 of 9
       Furthermore, it was not unreasonable for the officers to consider that she might

       drive her vehicle and endanger others as well as herself.


[23]   Harrell contends that the police officers’ actions after their initial entry into her

       vehicle were not lawful under the community caretaking function. We

       disagree.


[24]   Harrell entered the ambulance, putting her hand on an EMT for support. She

       insisted that she did not want to go to the hospital and became combative. At

       the hospital, Harrell refused treatment and was verbally abusive to medical

       personnel and the officers, yelling obscenities at them. She was disruptive to

       others in the area, including children and elderly people awaiting treatment.

       She continued her disruptive behavior and wrapped her legs around a curtain in

       the emergency room. She kicked a computer.


[25]   In M.O., our Supreme Court held that an objective test applied rather than a

       subjective one and that the government must establish that the circumstances as

       they appeared at the moment would lead a reasonable, experienced law

       enforcement officer to believe that someone inside required immediate

       assistance. Here, Harrell appeared dangerously intoxicated, and the officers

       reasonably supported the EMTs’ decision to transport Harrell to a hospital.


[26]   The trial court did not err in denying Harrell’s motion to suppress evidence.


       Affirmed and remanded.


       Robb, J., and Barnes, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 05A05-1606-CR-1510 | May 16, 2017   Page 9 of 9